ON MOTION FOR REHEARING
WIGGINTON, Judge.
Appellant has filed a motion for rehearing urging us to reconsider our earlier per curiam opinion in this case. We deny the motion but certify to the Florida Supreme Court the following question as one of great public importance:
WHEN A DEFENDANT WHO COMMITTED A CRIME BEFORE 1 OCTOBER 1983 AFFIRMATIVELY SELECTS SENTENCING PURSUANT TO THE SENTENCING GUIDELINES, MUST THE RECORD SHOW THE DEFENDANT KNOWINGLY AND INTELLIGENTLY WAIVED THE RIGHT TO PAROLE ELIGIBILITY?
See Gage v. State, 461 So.2d 202 (Fla. 1st DCA 1984) (certified question pending in supreme court, case no. 66,389); Cochran v. State, 460 So.2d 542 (Fla. 1st DCA 1984) (certified question pending in supreme court, case no. 66,388).
WENTWORTH and THOMPSON, JJ., concur.